Exhibit 10.1

AMENDMENT NO. 3

TO

VOTING AGREEMENT

This AMENDMENT NO. 3 TO VOTING AGREEMENT (this “Amendment”) is made and entered
into as of this 11 day of February, 2016, by and among Advanced BioEnergy, LLC,
a Delaware limited liability company (the “Company”), Clean Energy Capital, LLC,
a Delaware limited liability company (“CEC”), Hawkeye Energy Holdings, LLC, a
Delaware limited liability company (“Hawkeye”), Ethanol Capital Partners, L.P.,
Series J, a Delaware limited partnership (“Series J”), Ethanol Capital Partners,
L.P., Series L, a Delaware limited partnership (“Series L”), Ethanol Capital
Partners, L.P., Series N, a Delaware limited partnership (“Series N”), Ethanol
Capital Partners, L.P., Series O, a Delaware limited partnership (“Series O”),
Ethanol Capital Partners, L.P., Series P, a Delaware limited partnership
(“Series P”), Ethanol Capital Partners, L.P., Series Q, a Delaware limited
partnership (“Series Q”), Ethanol Capital Partners, Series R, L.P., a Delaware
limited partnership (“Series R”), Ethanol Capital Partners, Series T, L.P., a
Delaware limited partnership (“Series T”), South Dakota Wheat Growers
Association, a South Dakota cooperative (“SDWG”), and each of the undersigned
directors (the “Directors”) of the Company. The Company, CEC, Hawkeye, Series J,
Series L, Series N, Series O, Series P, Series Q, Series R, Series T, SDWG and
Directors are collectively referred to herein as the “Parties.”

RECITALS

A. The Company, Hawkeye, Ethanol Investment Partners, LLC, a Delaware limited
liability company (“EIP”), Series R, Series T, Tennessee Ethanol Partners, LP, a
Delaware limited partnership (“TEP”), SDWG, and the Directors are parties to
that certain Voting Agreement dated as of August 28, 2009, as amended by that
certain Amendment No. 1 to Voting Agreement dated April 7, 2010 (the “Original
Voting Agreement”). Capitalized terms not used herein but not otherwise defined
have the meaning given to them in the Original Voting Agreement.

B. The Parties, Ethanol Capital Partners, L.P., Series E, a Delaware limited
partnership (“Series E”), Ethanol Capital Partners, L.P., Series H, a Delaware
limited partnership (“Series H”), Ethanol Capital Partners, L.P., Series I, a
Delaware limited partnership (“Series I”) and Ethanol Capital Partners, L.P.,
Series S, a Delaware limited partnership (“Series S”), agreed to amend the
Voting Agreement further pursuant to that certain Amendment No. 2 to Voting
Agreement dated January 12, 2015.

C. On May 26, 2015, the term of Series E expired, and effective July 1, 2015, in
connection with the liquidation thereof, Series E distributed 591,268 units of
membership interests in the Company it beneficially owned (the “Units”) pro rata
to its limited partners (the “Series E Unit Distribution”).

D. On July 31, 2015, the term of Series H expired, and effective October 1,
2015, in connection with the liquidation thereof, Series H distributed 226,247
Units pro rata to its limited partners (the “Series H Unit Distribution”).



--------------------------------------------------------------------------------

E. On July 31, 2015, the term of Series I expired, and effective October 1,
2015, in connection with the liquidation thereof, Series I distributed 249,234
Units pro rata to its limited partners (the “Series I Unit Distribution”).

F. On September 5, 2015, the term of Series S expired, and effective January 1,
2016, in connection with the liquidation thereof, Series S distributed 94,391
Units pro rata to its limited partners (the “Series S Unit Distribution”).

G. The Parties desire to remove Series E, Series H, Series I and Series S as
parties to the Voting Agreement.

H. Series J, Series L, Series N, Series O, Series P, Series Q, Series R and
Series T (each, a “Series Party” and collectively, the “Series Parties”) each
have limited terms of duration, and the Parties heretofore desire to consent to
any future distributions of Units to limited partners upon dissolution of any
such Series Party (the “Dissolution Distributions”), waive transfer restrictions
with respect to such Dissolution Distributions and acknowledge in advance the
Series Parties’ automatic removal as parties to this agreement upon the
expiration of a Series Party’s term (as to any Series Party, such date of
dissolution a “Series Party Dissolution Date”).

I. The Parties desire to amend the Original Voting Agreement as set forth
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the Parties agree as follows:

 

  1. Removal of Parties.

a. By execution of this Amendment, the Parties hereto hereby acknowledge and
agree that, effective as of July 1, 2015, Series E shall be deemed to no longer
be a party to the Original Voting Agreement.

b. By execution of this Amendment, the Parties hereto hereby acknowledge and
agree that, effective as of October 1, 2015, Series H shall be deemed to no
longer be a party to the Original Voting Agreement.

c. By execution of this Amendment, the Parties hereto hereby acknowledge and
agree that, effective as of October 1, 2015, Series I shall be deemed to no
longer be a party to the Original Voting Agreement.

d. By execution of this Amendment, the Parties hereto hereby acknowledge and
agree that, effective as of January 1, 2016, Series S shall be deemed to no
longer be a party to the Original Voting Agreement.

e. By execution of this Amendment, the Parties hereby acknowledge and agree
that, effective as of a Series Party Dissolution Date, the Series Party whose
term has automatically terminated, triggering the dissolution of such Series
Party, shall automatically be deemed to no longer be a party of the Original
Voting Agreement.

 

2



--------------------------------------------------------------------------------

  2. Amendments.

The Original Voting Agreement is hereby amended as follows:

a. The Preamble is hereby amended and restated in its entirety to read as
follows:

This Amended Voting Agreement (this “Agreement”) is made and entered into as of
this 11 day of February, 2016, by and among (i) Advanced BioEnergy, LLC, a
Delaware limited liability company (the “Company”), (ii) Clean Energy Capital,
LLC (f/k/a Ethanol Capital Management, LLC), a Delaware limited liability
company (“CEC”), (iii) Hawkeye Energy Holdings, LLC, a Delaware limited
liability company (“Hawkeye”), (iv) Ethanol Capital Partners, L.P., Series J, a
Delaware limited partnership (“Series J”), (v) Ethanol Capital Partners, L.P.,
Series L, a Delaware limited partnership (“Series L”), (vi) Ethanol Capital
Partners, L.P., Series N, a Delaware limited partnership (“Series N”),
(vii) Ethanol Capital Partners, L.P., Series O, a Delaware limited partnership
(“Series O”), (viii) Ethanol Capital Partners, L.P., Series P, a Delaware
limited partnership (“Series P”), (ix) Ethanol Capital Partners, L.P., Series Q,
a Delaware limited partnership (“Series Q”), (x) Ethanol Capital Partners,
Series R, L.P., a Delaware limited partnership (“Series R”), (xi) Ethanol
Capital Partners, Series T, L.P., a Delaware limited partnership (“Series T” and
together with CEC, Series J, Series L, Series N, Series O, Series P, Series Q
and Series R, the “Partners”), and each of Hawkeye and Partners, an “Investor”),
South Dakota Wheat Growers Association, a South Dakota cooperative (“SDWG”), and
each of the undersigned directors (the “Directors”) of the Company. The Company,
Hawkeye, Partners, SDWG and Directors are collectively referred to herein as the
“Parties.” Hawkeye, Partners, SDWG and Directors are collectively referred to
herein as the “Members.”

 

  3. Consent and Waiver

a. Section 1.8 of the Original Voting Agreement provides, in pertinent part,
that the Members agree that (i) any Person to whom any Member transfers any
Units shall be bound by the provisions of the Original Voting Agreement if the
transferee were originally a party hereto, subject to certain limited
exceptions, and that (ii) any attempted transfer in violation of Section 1.8
shall be null and void.

b. In light of the foregoing, and consistent with past practices, the Parties
wish to waive the transfer restrictions set forth in Section 1.8 of the Original
Voting Agreement and consent to the recent Series E, Series H, Series I and
Series S Unit Distributions and any future Dissolution Distribution;

 

3



--------------------------------------------------------------------------------

c. The Parties waive the transfer restrictions set forth in Section 1.8 of the
Original Voting Agreement for:

i. the limited partners of Series E who received Units held by Series E in
connection with the Series E Unit Distribution,

ii. the limited partners of Series H who received Units held by Series H in
connection with the Series H Unit Distribution,

iii. the limited partners of Series I who received Units held by Series I in
connection with the Series I Unit Distribution,

iv. the limited partners of Series S who received Units held by Series S in
connection with the Series S Unit Distribution, and

v. the limited partners of any Series Party who will receive Units held by that
Series Party in connection with any future Dissolution Distribution.

d. The Parties hereby irrevocably and unconditionally:

i. consent to the Series E Unit Distribution;

ii. consent to the Series H Unit Distribution;

iii. consent to the Series I Unit Distribution;

iv. consent to the Series S Unit Distribution;

v. consent to all future Dissolution Distributions;

e. The Parties waive the transfer restrictions set forth in Section 1.8 of the
Original Voting Agreement for

i. those limited partners of Series E who received Units in connection with the
Series E Unit Distribution with respect to the Units received,

ii. those limited partners of Series H who received Units in connection with the
Series H Unit Distribution with respect to the Units received,

iii. those limited partners of Series I who received Units in connection with
the Series I Unit Distribution with respect to the Units received,

iv. those limited partners of Series S who received Units in connection with the
Series S Unit Distribution with respect to the Units received, and

v. those limited partners of any Series Party who receive Units in connection
with a Dissolution Distribution with respect to the Units received.

 

4



--------------------------------------------------------------------------------

f. The Parties acknowledge that the limited partners of Series E, Series H,
Series I and Series S or the limited partners of any Series Party that makes a
Dissolution Distribution will not be a party to, or subject to in any way, the
Original Voting Agreement or this Amendment with respect to the Units received,
and that the Units received by these limited partners will no longer be shares
held by “Affiliates” and aggregated pursuant to Section 1.7 of the Original
Voting Agreement.

 

  4. Governing Law.

This Amendment shall be governed by and construed in accordance with the Limited
Liability Company Act of the State of Delaware as to matters within the scope
thereof, and as to all other matters shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
its principles of conflicts of laws.

 

  5. Counterparts.

This Amendment may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. This Amendment may also be executed and delivered by facsimile or
electronic signature via a .pdf document and in multiple counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

  6. Miscellaneous.

Except as specifically amended herein, the Original Voting Agreement shall
remain in full force and effect. Any reference to this “Amendment” shall include
the Recitals set forth in the beginning of this Amendment.

[Remainder of page intentionally left blank; signature page follows]

 

5



--------------------------------------------------------------------------------

In witness whereof, the Parties hereto have executed this Amendment No. 2 to the
Voting Agreement on the date first above written.

 

ADVANCED BIOENERGY, LLC By:  

 

Name:   Richard R. Peterson Title:   Chief Executive Officer CLEAN ENERGY
CAPITAL, LLC By:  

 

Name:   Scott Brittenham Title:   Manager ETHANOL CAPITAL PARTNERS, SERIES J, LP
By:   Clean Energy Capital, LLC Title:   General Partner By:  

 

Name:   Scott Brittenham Title:   Manager ETHANOL CAPITAL PARTNERS, SERIES L, LP
By:   Clean Energy Capital, LLC Title:   General Partner By:  

 

Name:   Scott Brittenham Title:   Manager ETHANOL CAPITAL PARTNERS, SERIES N, LP
By:   Clean Energy Capital, LLC Title:   General Partner By:  

 

Name:   Scott Brittenham Title:   Manager

 

6



--------------------------------------------------------------------------------

ETHANOL CAPITAL PARTNERS, SERIES O, LP

By:

 

Clean Energy Capital, LLC

Title:

 

General Partner

By:

 

 

Name:

 

Scott Brittenham

Title:

 

Manager

ETHANOL CAPITAL PARTNERS, SERIES P, LP

By:

 

Clean Energy Capital, LLC

Title:

 

General Partner

By:

 

 

Name:

 

Scott Brittenham

Title:

 

Manager

ETHANOL CAPITAL PARTNERS, SERIES Q, LP

By:

 

Clean Energy Capital, LLC

Title:

 

General Partner

By:

 

 

Name:

 

Scott Brittenham

Title:

 

Manager

ETHANOL CAPITAL PARTNERS, SERIES R, LP

By:

 

Clean Energy Capital, LLC

Title:

 

General Partner

By:

 

 

Name:

 

Scott Brittenham

Title:

 

Manager

ETHANOL CAPITAL PARTNERS, SERIES T, LP

By:

 

Clean Energy Capital, LLC

Title:

 

General Partner

By:

 

 

Name:

 

Scott Brittenham

Title:

 

Manager

 

7



--------------------------------------------------------------------------------

HAWKEYE ENERGY HOLDINGS, LLC By:  

 

Name:   Joshua M. Nelson Title:   Director SOUTH DAKOTA WHEAT GROWERS
ASSOCIATION By:  

 

Name:   Dale Locken Title:   CEO/Treasurer

DIRECTORS:

 

 

     

 

Name:     Scott A. Brittenham       Name:     Troy L. Otte Title:   Director   
   Title:   Director

 

     

 

Name:   J D Schlieman       Name:   Richard R. Peterson Title:   Director      
Title:   Director

 

     

 

Name:   Joshua M. Nelson       Name:   Charles Miller Title:   Director      
Title:   Director

 

8